Citation Nr: 0638826	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the spine.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board previously adjudicated the veteran's claim in July 
2005.  The veteran's claim for service connection for the 
issues on appeal was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
April 2006 Joint Motion.  

The Court granted the Joint Motion for remand in May 2006 and 
returned the case to the Board.

The Board wrote to the veteran in August 2006.  The veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
veteran did not respond to the letter.  

The veteran submitted a statement, along with VA medical 
records, in November 2002.  He said that the records show he 
has been diagnosed with generalized anxiety disorder and that 
he wanted to make a claim for service connection for 
generalized anxiety disorder.  This issue was referred to the 
RO for appropriate action by the Board in the introduction to 
its remand of April 2004 and again in the introduction to its 
decision of July 2005.  It does not appear that any action 
has been taken by the RO as to this claim.  It is therefore 
again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) 
(2006).  

The veteran is also seeking service connection for DDD and 
DJD of the spine.  The law provides that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2006).

The veteran submitted his original claim for disability 
compensation benefits in August 1975.  He was afforded a VA 
neuropsychiatric examination where a diagnosis of anxiety 
neurosis was provided in September 1975.  The examiner noted 
that the diagnosis was from records at "Mental Hygiene 
Clinic" and from information conveyed to the examiner over 
the telephone.  This implies that the examiner spoke to 
someone at a VA facility that had records of psychiatric 
treatment provided to the veteran at least close in time to 
the examination.  Those records are not associated with the 
claims folder.  

In addition, the veteran has claimed that he received 
psychiatric treatment at the Fort Root VA Medical Center 
(VAMC) soon after his separation from service in 1969.  The 
veteran should be asked for further information regarding the 
treatment there.  It is possible the veteran received 
outpatient treatment there that served as the basis for the 
diagnosis at the time of the September 1975 VA examination.

The veteran has also alleged service in the Arkansas Army 
National Guard.  He has provided copies of service medical 
records (SMRs), dated in 1978 and 1979, showing an enlistment 
examination and treatment, presumably for when he was in the 
National Guard.  Duplicate copies of those SMRs were obtained 
from the State National Guard Adjutant General's office.  
However, there is no verification of the veteran's dates of 
service in the claims folder.

The veteran testified at a hearing in October 1997 that he 
served 10 years in the National Guard but did not provide the 
dates of such service other than to say he got out in 1979.  
(Transcript p. 18).  There is an "enlistment" physical 
examination report in the National Guard SMRs, dated in 
August 1978, that shows prior service of three years, which 
would coincide with the veteran's active duty service.  He 
also testified that he was told he should get out of the 
National Guard because he would never be able to stand at 
attention for a length of time again because of his back 
problem.  (Transcript p. 22).  

The RO attempted to get the veteran's National Guard SMRs 
from the National Personnel Records Center (NPRC) in 1997.  
The NPRC responded in April 1997 and November 1997 that the 
veteran's SMRs were provided to the RO in 1975.  The 
veteran's active duty SMRs were indeed provided in 1975; 
however, it appears he was still in the National Guard in 
1975 and his records would not have been at the NPRC at that 
time.  The RO should contact the appropriate record agency to 
obtain both the personnel and SMRs for the veteran's National 
Guard service.

The veteran originally claimed that he had a friend named 
"Reinhart" who was killed when they were moving between 
assignments.  He later said that Reinhart was killed during a 
mortar attack while they were watching a movie outside at 
their base.  The veteran later testified that Reinhart was 
killed while the veteran was away and he did not learn of the 
death until his return to his compound.  He said that the 
friend was killed in his tent while sleeping.  (October 1997 
Transcript pp. 8-9).  The veteran has maintained that his 
friend was killed in 1968.

The U. S. Army and Joint Services Records Research Center 
(JSRCC) (formerly Center for Unit Records Research (CURR)) 
verified that there was an individual with the last name of 
Reinhart assigned to the veteran's unit in a report dated in 
May 1998.  The report also said that there was no evidence to 
show that Reinhart was killed in 1968.  

The veteran's attorney, representing him at the time, 
submitted quarterly operational reports for the veteran's 
unit, 864th Engineer Battalion (Construction), in March 2000.  
The reports covered a period from January 1968 to April 1969.  
The reports do not reflect any reports of personnel killed.  
The report for April 1968 noted several instances of mortar 
attacks and an enemy ground attack during the first quarter 
of 1968.  However, the dates of those actions in the report 
show that the actions took place prior to the veteran's 
arrival at his unit.  

The veteran had a private psychological evaluation by a J. 
Moneypenny, Ph.D., in July 1997.  Dr. Moneypenny provided a 
diagnosis of chronic, delayed PTSD.  This diagnosis was based 
on the veteran's reports of the death of his friend and of 
his being subjected to mortar attacks.  These events have not 
been corroborated by official records.

The veteran also submitted a letter report from G. Evans, 
M.D., dated in September 1999.  Dr. Evans also provided a 
diagnosis of PTSD.  The veteran reported a stressor of two or 
three bridges he helped put up were blown away by the enemy.  
No other stressor was referenced.  The operational reports 
provided by the veteran do not show any bridges being blown 
up or damaged after he reported for duty in Vietnam.  There 
was damage to bridges in January 1968 as reported in the 
April 1968 report.

The veteran was afforded VA psychiatric examinations in 
October 1997, November 2001, and August 2002.  He did not 
receive a diagnosis of PTSD.  He was given a diagnosis of 
anxiety disorder in October 1997 and findings of no diagnosis 
of PTSD in 2001 and 2002.  Further, the veteran has received 
VA outpatient treatment for his psychiatric symptoms from 
1997 to April 2005.  There is no diagnosis of PTSD.  The 
veteran has received numerous diagnoses of anxiety disorder 
and general anxiety disorder.

The evidence of record does not establish that the veteran 
has a diagnosis of PTSD that is based on a corroborated 
stressor.  That element of his claim must be established in 
order to be granted service connection.  See 38 C.F.R. 
§ 3.304(f).

Because of the joint motion noted in the Introduction, the 
veteran's case must be remanded to allow for the required 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

The RO should attempt to retrieve any 
records for the veteran from the Fort 
Root VAMC beginning in 1969.

2.  The RO should contact the appropriate 
agency and obtain the veteran's National 
Guard personnel and medical records.  

3.  The RO should obtain from the SSA the 
administrative decision and records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



